Citation Nr: 0800977	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-10 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic muscle tension headaches.

2.  Entitlement to an evaluation in excess of 30 percent for 
neuritis, fifth cranial nerve.

3.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In November 2007, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.

A statement from a private dentist, received in September 
2004, reflects  that the veteran was seen for complaints of 
pain in the temporomandibular joint pain that radiates into 
the left eye and skull.  The dentist opined that pain in the 
fifth cranial nerve may aggravate the temporomandibular 
joint.  Therefore, a claim for service connection for a 
disability of the temporomandibular joint, secondary to 
neuritis, fifth cranial nerve is referred to the RO for 
appropriate development.


FINDINGS OF FACT

1.  The veteran's headache disability most nearly 
approximates the criteria for a 30 percent evaluation.

2.  The manifestations of service-connected neuritis, fifth 
cranial nerve most nearly approximate severe incomplete 
paralysis.

3.  The veteran's PTSD is productive of moderate industrial 
and social impairment and is manifested by sleep 
disturbances, recurrent and distressing recollections of 
combat experiences and persistent avoidance of stimuli 
associated with trauma.
 
  
CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for chronic 
muscle tension headaches are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71A, Diagnostic Code 8100 (2007).

2.  The criteria for an evaluation in excess of 30 percent 
for neuritis, fifth cranial nerve, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.123, 
4.124, 4.124a, Diagnostic Code 8205 (2007). 

3.  The criteria for an evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) are not met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.125, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a June 2004 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for an increased 
rating.  This letter explained VA's duty to assist the 
veteran with the development of his claim and informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
This letter also advised the veteran to submit any relevant 
medical records in his possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

A November 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the relevant records identified by 
him, including service medical records and post-service VA 
treatment records.  The veteran has also been afforded VA 
examinations for the evaluation of the disabilities on 
appeal.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claims
  
A. Legal Criteria - Disability Ratings 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Increased evaluation - chronic headaches

Headaches are rated according to criteria set forth in 
Diagnostic Code 8100.  A 30 percent is assignable for 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A maximum 50 percent rating is assignable for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  See 38 C.F.R. § 4.124A, 
Diagnostic Code 8100 (2007).

The rating criteria do not define "prostrating," nor has the 
Court. By way of reference, the Board notes that according to 
WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD 
COLLEGE EDITION (1986), p. 1080, "prostration" is defined as 
"utter physical exhaustion or helplessness."  A very similar 
definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is 
defined as "extreme exhaustion or powerlessness."

The veteran had a VA examination in March 2003.  The veteran 
reported that he had had headaches ever since sustaining a 
gunshot wound to the left forehead in 1944.  The veteran 
reported that the headaches had gradually worsened.  He 
reported that he had headaches at least once per week.  He 
reported that his headaches would last for one or two hours 
and sometimes longer.  He reported that his headaches 
interfered with daily activities and caused chronic fatigue.  

At an October 2004 VA examination, the veteran reported that 
he had daily headaches.  He reported that he would sometimes 
get two to three headaches a day.  These headaches lasted 
about one hour each.  The veteran also reported that he 
sometimes had a loss of balance with headaches.  He denied 
having nausea or vomiting with these headaches.  The examiner 
diagnosed chronic and traumatic muscle tension headaches with 
recurrent exacerbations, without prostrating episodes.

On VA examination in October 2005, the veteran complained of 
increased sensitivity to the left supraorbital and left 
frontopatieael scalp.  The hypersensitivity was associated 
with constant skin pain.  The veteran reported that the pain 
had become progressively worse and was worse with any 
activity that causes increased pressure to the left fronto-
parietal are of the scalp, such as wearing a hat.  

On VA examination in October 2006, the veteran reported that 
he has headache daily, mostly on the left side of his head.  
He stated that his jaw would tighten and snap.  He reported 
that his headache would last from a brief shooting pain to a 
whole day.  He did not have any episodes of disabling attacks 
or incapacitation that would require bedrest or 
hospitalization.  The veteran reported taking Motrin and 
Tylenol for headaches, with occasional relief.  

The evidence in this case shows that the veteran has daily 
headaches that are usually not prostrating in nature.  The 
Board finds that the severity of the veteran's headache 
disability most nearly approximates the criteria for a 30 
percent rating under DC 8100.  The Board finds that the 
criteria for a 50 percent rating are not met in this case, as 
the evidence does not show that the veteran's headaches 
result in frequent prolonged and prostrating attacks.  

C.  Increased evaluation for neuritis, fifth cranial nerve

The veteran seeks an evaluation in excess of 30 percent for 
neuritis, fifth cranial nerve, residual of gunshot wound.  

The veteran's disability is rated as an impairment of the 
fifth cranial nerve. Paralysis of the fifth cranial nerve is 
rated on the basis of the relative degree of sensory 
manifestations. A 10 percent rating is provided when 
paralysis is incomplete and moderate, a 30 percent rating is 
assigned when it is incomplete and severe, and a 50 percent 
rating when it is complete.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8305 (2007).

Neuritis involving the fifth cranial nerve is evaluated under 
Diagnostic Code 8305 while neuralgia is evaluated using 
Diagnostic Code 8405.  

Cranial neuritis characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, may be assigned a maximum rating for severe 
incomplete paralysis.  The maximum rating for neuritis not 
characterized by organic changes is for moderate, or with 
sciatic nerve involvement, for moderately severe, incomplete 
paralysis.  38 C.F.R. § 4.123 (2007).

Cranial neuralgia characterized usually by a dull and 
intermittent pain may be assigned a maximum rating for 
moderate incomplete paralysis.  Tic doulourex, or trifacial 
neuralgia, may be rated as complete paralysis.  38 C.F.R. § 
4.124 (2007).

The veteran had a VA examination of the cranial nerves in 
March 2003.  The veteran reported daily flare-ups of 
trigeminal neuritis.  He reported that the pain of the 
neuritis of the fifth cranial nerve was localized on the left 
side of the forehead. The diagnosis was chronic neuritis of 
the fifth cranial nerve, with recurrent acute exacerbations.  

On VA examination in August 2004, the VA examiner noted that 
the cranial nerves were intact, except for some abnormality 
of the fifth cranial nerve on the left side.  Motor and 
sensory examinations and reflexes were unremarkable.  Gait 
and coordination were essentially unremarkable.  The examiner 
noted that there were no tics or paramyoclonus complexes and 
no chorea or choreiform disorders.  

At an October 2004 VA examination, the examiner noted that 
the cranial nerves appeared to be intact, except for some 
abnormality of the fifth cranial nerve on the left side.  The 
examiner noted that motor and sensory examinations and 
reflexes were within normal limits.  

An October 2005 VA neurological disorders examination found 
that the cranial nerves were intact.  The examiner noted 
decreased strength bilaterally in the upper extremities, with 
strength of 5/5 noted in the right upper extremities and 4/5 
in the left upper extremities.  Muscle tone was normal.  The 
examiner noted muscle atrophy due to old age.  Hand strength 
was decreased bilaterally, with right hand strength noted as 
5/5 and left and strength noted as 4/5.  There was decreased 
sensitivity in the fingers of the left hand.  There was 
increased sensitivity to deep pressure of the skin at the 
left eye brow, left frontal and left parital area of the 
scalp.  The examiner noted that plantar reflexes were normal.  
The examiner diagnosed neuritis, fifth cranial nerve.

A report of a December 2006 VA examination reflects a 
diagnosis of trigeminal neuralgia, left sided.

A statement from Dr. J.T., D.D.S., dated in September 2004, 
noted a history of injury to the ophthalmic branch of the 
fifth cranial nerve.  Dr. J.T. stated that the veteran had 
pain that was at times severe enough to stop any activity.   
Dr. J.T. stated that the veteran was treated for 
temporomandibular area.  He stated that pain along any branch 
can aggravate the temporomandibular joint.

The Board finds that there is a preponderance of the evidence 
against the veteran's claim for an increased rating for 
neuritis, fifth cranial nerve.  The examination reports 
indicate that this disability is manifested primarily by pain 
on the left side of the forehead.  There have been no 
findings of complete paralysis of the nerve.  Accordingly, 
the Board finds that there is a preponderance of the evidence 
against the claim for an increased rating.  





D.  Increased evaluation for PTSD

The veteran seeks an evaluation in excess of 30 percent for 
service-connected PTSD.  

The RO has evaluated the veteran's PTSD pursuant to 
Diagnostic Code (DC) 9411, which is governed by the General 
Rating Formula for Mental Disorders (formula). The formula 
provides for a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with period of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 30 percent rating, is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

According to the GAF scale in DSM IV, a score of 31 to 40 
reflects some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood and an inability 
to work.  A score from 41 to 50 reflects serious impairment 
in social and occupation functioning including an inability 
to keep a job.  A score from 51 to 60 reflects moderate 
symptoms or moderate difficulty in social, occupation or 
school functioning.  A score of 61 to 70 is provided when 
there are mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  A score of 71 to 80 
reflects symptoms that are transient and expectable reactions 
to psychosocial stressors and no more than slight impairment 
in social, occupational or school functioning.

Although some of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

At his hearing, the veteran testified that his PTSD has 
worsened.  The veteran testified that he has trouble sleeping 
and has nightmares.  He stated that he is a loner and stays 
home most of the time.  

After careful consideration of the evidence, for reasons set 
forth below, the Board finds that there is a preponderance of 
the evidence against the claim for an increased rating for 
PTSD.

On VA examination in March 2003, the veteran complaints 
included poor sleep and recurrent distressing recollections 
of his World War II combat experiences.   He reported that 
his wife had tale him that he had been dreaming and his 
clothing was "soaking wet" in the past.   With respect to 
social activities, the veteran reported that he attended a 
local chapter of soldiers who were airborne specialists in 
the military and that he attended church.  He reported that 
he spent most of his time working at home in the yard and 
performing home repair.  He reported that he used to drink 
alcohol on a regular basis but had not had any alcohol since 
December 2002.

It was noted that the veteran was alert and oriented.  The 
veteran's short and long-term memory appeared to be without 
gross deficit.  Speech was normal in rate, tone and 
inflection.  Mood was euthymic, and affect was bright.  The 
veteran did not display any impulse control problems.  The 
examiner diagnosed PTSD, chronic and assigned a GAF of 67.  

At an October 2004 examination, the veteran complained of 
trouble sleeping.  He reported that he slept three or four 
hours a night at most.  He reported that he had bad memories 
of the war  and thought about it every day.  The veteran 
reported that he was easily aggravated.  He reported that he 
used to participate in veterans' clubs but did not like going 
any more because he did not like to hear their stories.  The 
veteran reported visiting his sister and nephew on a regular 
basis.  He reported that he enjoyed working in maintenance on 
his house to relax.  The veteran reported that he felt 
depressed and often had feelings of hopelessness.  The 
veteran denied suicidal or homicidal thoughts, plans or 
intentions.    

The examiner noted that the veteran related in a logical, 
coherent and relevant manner with no sign of thought 
disorder.  His thinking was clear and linear.  The veteran's 
mood was dysphoric.  Affect was bland but congruent.  
Concentration and judgment were within normal limits.  Speech 
and eye contact were normal.  The examiner stated that the 
veteran appeared able to conduct most activities of daily 
living.  It was noted that the veteran was well-oriented in 
all spheres and did simple memory tasks well for his age.  
His sleep was poor, and appetite was variable.  The examiner 
rendered an Axis I diagnosis of PTSD, combat.  The examiner 
assigned a GAF of 58.  

At an October 2005 VA examination, the veteran reported that 
he limited his social relationships primarily to family 
contacts.  The veteran reported engaging in a variety of 
interests, including reading, working in his garden and 
keeping in touch with his children.  The examiner noted that 
there was no history of suicide attempts or of 
assaultiveness.  The examiner noted that the veteran reported 
heavy use of alcohol after service.  The veteran reported 
drinking a few beers a week.  The veteran denied suicidal or 
homicidal thoughts, plans or intentions.  

The examiner noted that the veteran had a full affect.  His 
mood was dysphoric.  He had a short attention span.  He was 
oriented to time, place and person.  The examiner indicated 
that the veteran's thought processes were relevant and 
coherent.  Thought content was unremarkable.  There were no 
delusions.  Judgment was intact.  There was moderate sleep 
impairment.  The VA examiner characterized the veteran's PTSD 
symptoms as mild to severe in intensity.   A GAF of 62 was 
assigned.

An October 2006 VA examination report reflects that the 
examiner found that the veteran did not seem significantly 
different in diagnosis, psychosocial functional status or 
changes in life circumstances since he was seen in October 
2005.  
 
Based on the evidence set forth above, the Board finds that 
there is a preponderance of the evidence against the claim 
for an increased rating for PTSD.  The evidence shows that 
the veteran's PTSD is manifested primarily by sleep 
disturbances and limitation of social relationships.  
Although the veteran reports spending a great deal of time 
alone, the veteran maintains family relationships.   The GAF 
scores that have been assigned, ranging from 58 to 67, 
reflect moderate impairment.  Accordingly, the claim for a 
rating in excess of 30 percent is denied.         




ORDER

A 30 percent rating is granted for chronic muscle tension 
headaches, subject to regulations governing the payment of 
monetary benefits.

An increased rating for neuritis, fifth cranial nerve, is 
denied.

An increased rating for PTSD is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


